Citation Nr: 0824832	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-17 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for bilateral hearing loss.  

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1983 to 
March 1992.  During that time, and specifically from October 
1990 to April 1991, the veteran served in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
Waco, Texas determined that new and material evidence 
sufficient to reopen a previously denied claim for service 
connection for bilateral hearing loss had not been received 
and also denied service connection for a low back disability.  


FINDINGS OF FACT

1.  In a December 1993 decision, the RO denied service 
connection for bilateral hearing loss.  After receiving 
notification of that determination, the veteran did not 
initiate an appeal of the denial.   
 
2.  The evidence received since the RO's December 1993 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for bilateral 
hearing loss.  

3.  The veteran did not exhibit a low back disability in 
service or arthritis of his lumbar spine within one year of 
his separation therefrom, and his currently diagnosed low 
back disability is not associated in any way with his active 
military duty.  


CONCLUSIONS OF LAW

1.  The RO's December 1993 decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 4005 (West 1988); 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (1993); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2007).   
 
2.  The evidence received since the December 1993 
determination is not new and material, and the claim for 
service connection for bilateral hearing loss is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  

3.  A low back disability was not incurred or aggravated in 
service, and arthritis of the lumbar spine may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a February 2006 letter informed the 
veteran of the requirements for his new and material and 
service connection claims.  This document also notified him 
that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to these issues but that he 
must provide enough information so that the agency could 
request the relevant records.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
VAOPGCPREC 1-2004 (February 24, 2004); and Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Specifically with regard to the new and material issue, the 
RO noted that the prior denial of service connection for 
bilateral hearing loss was based on a lack of competent 
evidence supportive of the criteria for a hearing loss 
disability.  The RO explained that "new and material" 
evidence was necessary to reopen the issue and that the 
necessary evidence must include competent information 
pertaining to a hearing loss disability.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

Further, in June 2006, the RO informed the veteran of the 
type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  In any event, 
however, as will be discussed below, the Board finds that the 
evidence of record does not support a grant of either his 
claim to reopen the previously denied issue of entitlement to 
service connection for bilateral hearing loss or his claim 
for service connection for a low back disability.  In light 
of these denials, no ratings or effective dates will be 
assigned.  Thus, the Board finds that there can be no 
possibility of any prejudice to the veteran in proceeding 
with the issuance of a final decision of the claims 
adjudicated in this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Clearly, the February 2006 letter was furnished to the 
veteran and his representative prior to the RO's initial 
denial of the hearing loss and tinnitus claims in April 2006.  
The timing defect of the June 2006 notification was cured by 
the RO's subsequent re-adjudication of the issues on appeal 
and issuance of a supplemental statement of the case in March 
2007 and March 2008.  Pelegrini II.  See also VAOPGCPREC 
7-2004 (July 16, 2004) and Mayfield v. Nicholson, 444 F.3d 
at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issue adjudicated in this decision.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with the claims folder.  He has 
been accorded a VA examination pertinent to his low back 
claim.  While he has not been accorded a VA examination 
pertinent to his hearing loss claim, the Board finds-as will 
be discussed in further detail in the following decision-
that new and material evidence sufficient to reopen the 
previously denied claim for service connection for this 
disability has not been received.  As such, a remand for a 
pertinent VA examination is not necessary.  38 U.S.C.A. 
§ 5103A(a)(2); Charles v. Principi, 16 Vet. App. 370 (2002) & 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claims adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the issues 
on appeal based upon the evidence currently of record.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Pelegrini II; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

II.  Analysis

Service personnel records indicate that the veteran had 
approximately 3 years and 91/2 months of foreign service 
(including 6 months of service in Southwest Asia), that his 
military occupational specialty was that of a fighting 
vehicle infantryman, and that he had received the Combat 
Infantryman Badge and the Expert Infantryman Badge.  
Importantly, the veteran's receipt of such decorations 
confirms his combat service.  In cases where, as here, a 
veteran claims service connection for an injury or disease 
incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and 
its implementing regulation, 38 C.F.R. § 3.304(d), are 
applicable.  This statute and regulation ease the evidentiary 
burden of a combat veteran by permitting the use, under 
certain circumstances, of lay evidence.  If a veteran was 
engaged in combat with the enemy, VA shall accept as 
sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, as long as the lay or 
other evidence is consistent with the circumstances, 
conditions, or hardships of such service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Because exposure to 
acoustic trauma as well as physical (e.g., back) injuries are 
consistent with the circumstances, conditions, and hardships 
of the veteran's combat service in the present case, VA must 
presume the occurrence of those in-service injuries.  Id.  

While VA must presume the occurrence of in-service acoustic 
trauma and physical (e.g., back injury) to the veteran in the 
present case, VA cannot simply assume that these in-service 
injuries caused his subsequent development of bilateral 
hearing loss and low back disability.  Rather, the Board must 
determine, by competent evidence of record, whether the 
veteran has pertinent currently diagnosed disabilities that 
are related to, or consistent with, his in-service 
combat-related acoustic trauma and physical injuries.  

        A.  Bilateral Hearing Loss

According to evidence available at the time of the December 
1993 rating action, the results of a VA audiological 
evaluation completed in September 1992 did not reflect the 
presence of a bilateral hearing loss disability for VA 
compensation purposes.  See 38 C.F.R. § 3.385 (1993).  No 
other records of post-service audiological testing had been 
associated with the claims folder at the time of that prior 
decision.  

In light of the absence of competent evidence of a bilateral 
hearing loss disability for VA compensation purposes, the RO, 
in December 1993, denied service connection for such a 
disorder.  (Without a diagnosis of bilateral hearing loss, 
the RO did not address the question of whether any hearing 
impairment was associated with the veteran's active military 
duty.)  In January 1994, the RO notified the veteran of the 
decision.  Following receipt of such notification, the 
veteran failed to initiate an appeal of the denial of his 
hearing loss claim.  The RO's December 1993 decision, 
therefore, became final.  38 U.S.C.A. § 4005 (West 1988); 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (1993); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2007).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2007).  The regulation regarding new and material evidence 
has been amended.  See 38 C.F.R. § 3.156(a) (2007).  The 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen finally decided issues which were received on or after 
August 29, 2001.  In the present case, the veteran's request 
to reopen his claim for service connection for bilateral 
hearing loss was filed in January 2006.  Therefore, the 
amended version of the regulation applies.  

According to the revised standard, new evidence is defined as 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  See 
also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In 
deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  

At the time of the December 1993 rating action, there was no 
competent evidence of a diagnosed bilateral hearing loss 
disability for VA compensation purposes.  See 38 C.F.R. 
§ 3.385 (1993).  Additional evidence received since that 
earlier decision includes the veteran's continued assertions 
that he has a current hearing loss disability associated with 
the acoustic trauma to which he was exposed during service.  
See, e.g., May 2007 hearing transcript (T.) at 6-7.  Despite 
these complaints, however, the additional medical records 
received since December 1993 fail to reflect the presence of 
a current bilateral hearing loss disability for VA 
compensation purposes.  In fact, the additional medical 
records received since that prior final decision do not 
provide any evidence of complaints of, treatment for, or 
findings of hearing impairment.  

Lay persons are competent to discuss observations of medical 
problems.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  Laypersons without ostensible medical expertise, 
however, are not competent to provide a diagnosis or opine on 
a matter requiring knowledge of medical principles.  Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) (in which the Court 
held that "a layperson is generally not capable of opining 
on matters requiring medical knowledge, such as the condition 
causing or aggravating the symptoms").  Consequently, the 
veteran's lay contentions (of a current hearing loss 
disability associated with in-service acoustic trauma) alone 
cannot be deemed to be probative and do not raise a 
reasonable possibility of substantiating the claim for 
service connection for such a disorder.  The additional 
evidence is, therefore, not new and material, as contemplated 
by the pertinent law and regulations, and cannot serve as a 
basis to reopen the veteran's claim for service connection 
for bilateral hearing loss.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2007).  

        B.  Low Back

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

In addition, service connection for certain diseases, such as 
arthritis, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).  

Throughout the appeal, the veteran has contended that he 
injured his low back during service and that this injury has 
resulted in a current low back disability.  See, e.g., 
T. 1-4.  He denies any post-service injury to his low back, 
including in his post-service employment as a postal worker.  
See, e.g., T. 4-5.  Indeed, service medical records reflect 
treatment for mechanical low back pain of two days duration 
in July 1990.  

Significantly, however, at the January 1992 separation 
examination, the veteran denied ever having experienced 
recurrent back pain, and the evaluation demonstrated that his 
spine was normal.  Further, at a September 1992 VA general 
medical examination, the veteran made no low back complaints.  

The first occurrence of competent evidence of a diagnosed low 
back disability is dated in April 2006, approximately 
14 years after the veteran's separation from active military 
duty.  Private medical records dated since that month reflect 
treatment for, and evaluation of, a low back disability 
variously characterized as spondylolisthesis at L5, 
sacroilitis/lumbosacral instability, muscle spasm, minimal 
degenerative disc disease at L5-S1, neural foraminal stenosis 
with bilateral L5 nerve root contact, mild spondylolysis (at 
L2-L3, L3-L4, & L4-L5) without impingement, and lumbar 
degenerative joint disease.  

During an April 2006 private outpatient treatment session, 
the veteran reported having a 15 year history of low back 
pain.  In particular, he noted that he had injured his back 
during military service in 1992 while lifting an object.  The 
treating physician did not, however, specifically conclude 
that the veteran's current low back problems are associated 
with the in-service low back injury.  

At a VA spine examination in March 2008, the veteran 
complained of progressively worsening intermittent low back 
pain since injuring his back when he jumped off a Bradley 
Armored fighting vehicle during service.  Following a review 
of the claims folder, an interview with the veteran, and an 
examination of his lumbar spine, the examiner diagnosed 
lumbar degenerative disc and joint disease, Grade I/III L5-S1 
anterior spondylolisthesis with bilateral pars defect, and 
L5 bilateral foraminal encroachment.  The examiner expressed 
her opinion that "[i]t is less likely than not that the 
veteran's current lumbar spine condition is related to 
mechanical low back 


pain symptoms documented during active duty."  In support of 
this opinion, the examiner referenced the veteran's denial of 
back problems at the January 1992 separation examination as 
well as the absence of objective spinal pathology shown at 
that examination.  Rather, the examiner believed that the 
veteran's low back disabilities are "more likely than not" 
related to the aging process.  

Significantly, the claims folder contains no competent 
evidence refuting the March 2008 VA examiner's opinion.  
Based on the evidentiary posture, the preponderance of the 
evidence is clearly against the veteran's claim for service 
connection for a low back disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The benefit-of-the-doubt rule 
does not apply, and this service connection claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  


ORDER

New and material evidence not having been received sufficient 
to reopen a previously denied claim for service connection 
for bilateral hearing loss, the claim is denied.  

Service connection for a low back disability is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


